DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 05/04/2022, the amendment/reconsideration has been considered. Claims 1, 2 and 15 have been amended. Claims 1-10, 12, 13 and 15 are pending for examination as cited below.

Response to Arguments
Applicant’s arguments with respect to the amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claims amendment.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray et al. (Pub. No.: US 2014/0156699 A1), hereinafter “Gray” in view of Wang et al. (Patent No.: US 10412659 B2), hereinafter “Wang” and further in view of Yum et al. (Patent No.: US 8,779,894 B2), hereinafter “Yum”.

As to claim 1, Gray discloses, an electronic device (Gray, fig.1, element-100, Abstract), the electronic device comprising: 
a display (Gray, [0037], The user interface component 210 may be further operable to generate outputs for presentation to the user.); 
a communication interface configured to support a wired or wireless communication (Gray, [0035], communications component 206 may include one or more buses, and may further include transmit chain components and receive chain components associated with a transmitter and receiver, respectively, operable for interfacing with external devices.); 
a memory (Gray, [0034], Communication device 200 further includes a memory 204, such as for storing data and/or local versions of applications being executed by processor 202.); and 
a processor (Gray, [0034], processor), wherein the processor is configured to: 
recognize a first external device via a short-range communication (Gray, [0039], Service ID advertising/scanning component 226 may be configured to facilitate the advertising of identifiers stored on device 200 and also to scan the airwaves to detect other devices (e.g., communication devices 100, shown in FIG. 1) that have the same identifiers.).
Gray however is silent on disclosing explicitly, when user authentication performed in the first external device is valid, receive connection information for connection to a second external device from first external device;
transmit, to the second external device, a signal;
receive content from the second external device; and
output the content on the display, and
wherein the user authentication is at least one of fingerprint recognition, iris recognition and password.

    PNG
    media_image1.png
    395
    451
    media_image1.png
    Greyscale
Wang discloses a similar concept, when user authentication performed in the first external device is valid, receive connection information for connection to a second external device from first external device (Wang, fig.1, col.6, lines 28-65, step-550).
transmit, to the second external device, a signal requesting transfer of content stored in the second external device using the connection information (Wang, fig.8, col.8, lines 34-39, When the identification data corresponding to the specific electronic device in the specific signal matches to one of the registered identification in the second electronic device (Yes in step S820), in step S840, data in the specific signal is processed.);
receive the content from the second external device (Wing, fig.9, col.8, lines 60-64); and
output the content on the display (Wing, fig.9, col.8, lines 60-64, In step S920, the specific management content is presented via the second electronic device. It is understood that, in some embodiments, the specific management content can be displayed via a display unit of the second electronic device.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Wang” into those of “Gray” to provide a system for registration management between electronic devices are provided. First, at least one first signal is wirelessly received, and identification data in the first signal is stored. The first signal is broadcasted by at least one first electronic device. Then, at least one second signal is wirelessly received, wherein the second signal is broadcasted by at least one second electronic device.
Gray and Wang however are silent on disclosing explicitly, transmit, to the second external device, a signal requesting remote control or screen mirroring using the connection information;
wherein the user authentication is at least one of fingerprint recognition, iris recognition and password.
Yum however discloses, transmit, to the second external device, a signal requesting remote control or screen mirroring using the connection information (Yum, col.3, lines 41-47, The wireless communication unit 210 transmits a command input by a user to the TV 10. The wireless communication unit 210 is communicably connected with the TV 10 through wireless communication using a radio frequency (RF) signal.);
wherein the user authentication is at least one of fingerprint recognition, iris recognition and password (Yum, fig.1, col.3, lines 22-30, The remote controller 100 includes a fingerprint recognition unit 240. The fingerprint recognition unit 240 senses fingerprints of a user to identify the user. The remote controller 100 displays a remote controller button corresponding to the identified user on the display screen 110.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Yum” into those of “Gray and Wang” to provide a method for setting a remote controller which controls an electronic device, the method including identifying a user through fingerprint recognition and setting the remote controller to provide functions corresponding to the identified user.

As to claim 2, the combined system of Gray, Wang and Yum discloses, wherein the processor is configured to receive a list of the connection information stored in the first external device when the first external device is recognized (Gray, [0039], communication device 200 may operate in a central mode, wherein it may, via its advertising/scanning component 226, monitor the airwaves for devices (e.g., communication devices 100, shown in FIG. 1) that may be in range that have stored thereon the same identifiers stored on communication device 200 and Wang, fig.1)).

As to claim 3, the combined system of Gray, Wang and Yum discloses, wherein the processor is configured to output, on the display (Gray, fig.6, [0047]), a list of the first external device (Gray, fig.6, [0047], list of devices), the second external device recognized based on the connection information stored in the first external device (Gray, fig.6, [0047], using WPAN communication external devices detected based on connection information e.g. “UA soccer fan”), and a device recognized via a separate network (Gray, fig.7, [0048], The server device may be located within a WPAN, or it may be located at a remote location.).

As to claim 15 is rejected for same rationale as applied to claim 1 above.

Claims 4-10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Gray, Wang and Yum” as applied above in view of Hao et al. (Pub. No.: US 2013/0097315 A1), hereinafter “Hao”.

As to claim 4, Gray, Wang and Yum discloses the invention as in parent claim above. Gray, Wang and Yum however are silent on disclosing explicitly, wherein the processor is configured to select and output one of redundant devices in the list based on a preset condition.
Hao however discloses a similar concept, wherein the processor is configured to select and output one of redundant devices in the list based on a preset condition (Hao, fig.6, [0057], authentication server 150 may additionally verify, as part of the authentication, that the received UDID matches a device ID that was previously registered for mobile device 130.).
Therefore, before the filing date of the instant application it would have been obvious to one of the ordinary skilled in the art to incorporate the teachings of “Hao” into those of “Gray, Wang and Yum” in order to provide a IP-Based mobile device authentication for content delivery. In such system, a device may receive a first request to determine a public-facing Internet Protocol (IP) address of a mobile device. The device may transmit, in response to the first request, and to the mobile device, the public-facing IP address. The device may receive a second request, from the mobile device, to authenticate the mobile device to receive downloadable content, the second request including the public-facing IP address of the mobile device and so forth.   

As to claim 5, the combined system of Gray, Wang, Yum and Hao discloses the invention as discussed above, including, wherein the connection information includes at least one of network information of the external device, user account information, device information of the external device, or security information (Hao, [0023], users of mobile devices 130 may be subscribed to an account, such as an account with a telecommunication or content provider.).

 As to claim 6, the combined system of Gray, Wang, Yum and Ha discloses the invention as discussed above, including, wherein the network information includes at least one of an IP address, a MAC address, or a port number of the second external device (Hao, [0022], IP discovery server 140 may assist in the discovery of public-facing IP addresses of mobile devices 130.).

As to claim 7, the combined system of Gray, Wang, Yum and Hao discloses the invention as discussed above, including, wherein the user account information includes user identification information and password information for remotely controlling the second external device (Hao, [0057], The authorization request may include the public-facing IP address of local router 127 (as was determined in block 620). In some implementations, the authentication request may also include the UDID of mobile device 130, user ID, and/or a password.).

As to claim 8, the combined system of Gray, Wang, Yum and Hao discloses the invention as discussed above, including, wherein the security information includes at least one of key identification information, key transmission date and time, and identification information of an authentication device received a key (Hao, [0065]).

As to claim 9, the combined system of Gray, Wang, Yum and Hao discloses the invention as discussed above, including, wherein the connection information further includes path information of the content stored in the external device (Hao, [0067], In one implementation, the combination of the IP and the UDID of mobile device 130 may function as a key or token that is used to access data structure 310.).

As to claim 10, the combined system of Gray, Wang, Yum and Hao discloses the invention as discussed above, including, wherein the processor is configured to execute a file stored in a region corresponding to the path information of an internal memory of the external device (Hao, [0069], When a license is successfully returned to mobile device 130, playback application 420, of mobile device 130, may decrypt and present the received chunks of the requested content items to the user.).

As to claim 12, the combined system of Gray, Wang, Yum and Hao discloses the invention as discussed above, including, wherein when connection approval input from a user occurs in the first external device, the processor is configured to receive the connection information (Hoa, [0068], When the user is entitled to the requested content item, (block 820--YES), and the IP address is registered and valid for the content (block 830--YES), a license for the requested content, including one or more decryption keys, may be transmitted back to mobile device 130 (block 840).

As to claim 13, the combined system of Gray, Wang, Yum and Hao discloses the invention as discussed above, including, wherein when a connection rejection message is received from the second external device, the processor is configured to transmit the connection rejection message to the first external device (Hao, [0068], When the user is not entitled to the requested content item, (block 820--NO), or the IP address is not registered or valid for the content (block 830--NO), an indication that that license request was a failure may be transmitted to mobile device 130 (block 850). For example, application server 180 may return a license "failure" indication back to license/key server 160, which, in response, may forward the failure indication back to mobile device 130.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shima et al. (Pub. No.: US 2006/0063511 A1) is one of the most pertinent art in the field of invention and discloses, a configuration enabling prevention in advance of leakage and outflow of secret information in the local network, such as private data and content whose copyright and use right is restricted. A plurality of identification information of a communication destination device are acquired at different data processing levels.
Hughes et al. (Pub. No.: US 2015/0319674 A1), is also one of the most pertinent art in the field of invention and discloses, a system and apparatus for extending Bluetooth low energy (BLE) technology to conserve energy in multi-mode wireless devices. In one embodiment, the disclosure relates to a device comprising a first module configured for radio communication at a non-BLE communication mode; a second module to communicate at a BLE communication mode; and a controller for controlling the first and the second communication modules, the controller configured to direct the BLE communication mode to at least one of advertise or scan for information relating to the non-BLE communication mode. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247. The examiner can normally be reached M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tauqir Hussain/           Primary Examiner, Art Unit 2446